Citation Nr: 9903281	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  93-00 011A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1951 to August 1961.  
He died in June 1992 at the age of 59.  The appellant is his 
widow.  

This appeal arises from an August 1992 rating action which 
denied service connection for the cause of the veteran's 
death.

In written argument dated in June 1998, the appellant's 
representative made a Motion for Reconsideration on the 
appellant's behalf of a November 1982 decision of the Board 
of Veterans' Appeals (Board) which denied the veteran a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Appellate review discloses 
that a 100% schedular rating had been in effect for the 
veteran's service-connected schizoaffective disorder from 
September 1983 until his death in June 1992, which is clearly 
a period of more than 2 years prior to his death.  
Accordingly, the appellant's entitlement to accrued benefits 
could not be affected by reconsideration of the November 1982 
Board decision.  As such, the only issue pertaining to the 
appellant which could be affected by a decision to reconsider 
the Board's November 1982 decision would be the appellant's 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318(b) (West 1991).  
Inasmuch as the Board's decision, below, constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of the appellant's entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318(b) is rendered moot, as 
the appellant would be entitled to no additional benefits by 
virtue of a grant of DIC under the provisions of 38 U.S.C.A. 
§ 1318(b).            


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by 
the RO

2. The cause of the veteran's death was dehydration and 
malnutrition, due to underlying cryptogenic cirrhosis.

3. During the veteran's lifetime and at the time of his 
death, service connection was in effect for a 
schizoaffective disorder, rated as 100% disabling from 
September 1983, and for glomerulonephritis, rate as 10% 
disabling from May 1961.

4. It is reasonably possible that the liver damage of 
unspecified etiology diagnosed in service was the early 
manifestation of the cryptogenic cirrhosis which was the 
underlying cause of the veteran's death.

5. According to competent medical opinion, the veteran's 100% 
service-connected psychosis caused dehydration and 
malnutrition which played a significant role in his death.

6. According to competent medical opinion, medication 
prescribed for management of the veteran's 100% service-
connected psychosis played a significant role in his death 
from cryptogenic cirrhosis.

7. In view of the Board's favorable decision in this case, an 
advisory opinion from an independent medical expert (IME) 
is not required.


CONCLUSIONS OF LAW

1. Cryptogenic cirrhosis which caused the veteran's death was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.312 (1998). 

2. The veteran's service-connected psychosis and medication 
prescribed for its management contributed substantially 
and materially to cause his death.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 (1998). 

3. An advisory medical opinion from an IME is not warranted.  
38 U.S.C.A. §§ 5107(a), 7109 (West 1991); 38 C.F.R. 
§ 20.901(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the service medical records discloses that the 
veteran was hospitalized from November 1960 to February 1961 
with diagnoses of prostatitis and a schizophrenic reaction.  
He gave a history of frequent alcoholic intoxication and 
heavy alcohol consumption.  During his hospital course, his 
psychiatric diagnosis was changed first to neurotic 
depressive reaction, and then to psychotic disorder with 
demonstrable physical etiology or associated structural 
changes in the brain.  The disability was considered not to 
be the result of the veteran's own misconduct, and not to 
have existed prior to entry into service.  In November, the 
veteran underwent a liver profile.  In early December, he was 
referred for psychological testing and evaluation for 
symptoms of confusion after a long history of excess ethanol 
ingestion and some evidence of liver damage.  On 
psychological examination, the examiner noted that it was 
apparent that some organicity was present, which was not 
surprising in view of the veteran's long history of heavy 
drinking.  The impressions included chronic alcoholism and 
concomitant intellectual deterioration.

In February 1961, the veteran was hospitalized at a VA 
medical facility as a transfer from a naval hospital until 
discharge from service in August.  Physical examination in 
March was negative; the abdomen was soft, without tenderness, 
spasm, rigidity, or palpable organs or masses.  The final 
diagnoses included emotionally unstable personality.

Post service, VA examination of the digestive system in May 
1962 was normal.  All laboratory studies were within normal 
limits during VA hospitalization in June 1962, and no organs 
were felt on examination of the abdomen.  The abdomen was 
soft, without lumps or masses, on examination by B. Bloom, 
M.D., in August 1967.  VA examinations of the digestive 
system in March 1973 and February 1975 showed no abdominal 
tenderness or palpable masses or organs.  No history of 
jaundice was noted during hospitalization at the Hillcrest 
Hospital in November 1975, and the abdomen was soft and liver 
not palpable on examination.  A liver scan was interpreted as 
normal.  VA outpatient examination of the abdomen in October 
1980 was negative.

At an August 1981 hearing conducted at the RO, the veteran 
testified that he had problems eating, although he felt 
hunger.  The appellant testified that the veteran's service-
connected psychiatric disorder impaired his ability to eat.

The liver was not felt on VA examination of the digestive 
system in December 1982.  In September and October 1983, the 
veteran was hospitalized at a VA medical facility for what 
was diagnosed as a service-connected recurrent major 
depressive disorder with mood-congruent delusions, with a 2-
month history including anorexia.

On VA psychiatric examination of August 1987, the veteran was 
noted to be under the care of a private psychiatrist who 
prescribed Amitriptyline.  His current complaints included 
loss of appetite.  The examiner commented that the veteran 
obviously looked underweight for his physical features and 
still seemed depressed psychologically, and that there was a 
question as to whether his weight loss might be related to 
his psychiatric disorder.  He was currently prescribed a 
vitamin supplement, and the diagnoses included recurrent 
major depression by history.

In July 1988, the veteran was hospitalized at a VA medical 
center with a several-week history of many loose bowel 
movements per day after ingestion of food, with resultant 
weight loss.  He was currently being treated for depression 
with Amitriptyline.  Examination of the veteran's stool was 
consistent with steatorrhea.  A liver-spleen scan showed 
functional hyposplenia, but the liver was free of any 
defects.  Several liver function tests were moderately 
abnormal.  The final diagnoses included malabsorption 
syndrome with secondary weight loss and chronic diarrhea, and 
depression.

VA outpatient examination of the abdomen in February 1991 was 
benign.  The veteran was noted to be taking Amitriptyline.

In May 1991, the veteran was hospitalized at a VA medical 
facility with complaints including chronic diarrhea, and 
weight loss over the past several weeks.  The examiner noted 
a history of chronic, intermittent diarrhea of unclear 
etiology which was questionably bile-salt induced, as well as 
weight loss.  The diagnoses included chronic diarrhea.

VA outpatient treatment records of mid-June 1991 indicate the 
veteran's continued weight loss.  He stated that he tried to 
eat as much of a nutritious diet as possible, but he could 
not retain anything due to diarrhea.  Abnormal liver function 
tests of unknown cause were noted in late June; no work-up 
was done, and alcoholism was assumed, although it was further 
noted that the veteran did not currently drink.  In mid-
September, the veteran was noted to be taking prescribed 
antidepressant medication.  He had been unable to eat 
properly over the past few weeks due to lack of appetite.  In 
late September, he was noted to be taking Amitriptyline for 
depression, and the prescription was continued.  He 
complained of lack of appetite.  

In early January 1992, the veteran voiced his concern that he 
was not eating enough to gain weight.  He was noted to be 
neither psychotic nor depressed in mid-January, and 
prescribed Amitriptyline was continued.  In February, he 
complained of depression and poor appetite.  In March and 
early April, he complained of intermittent diarrhea, and it 
was noted that he was not gaining weight.  Subsequently in 
April, prescribed Amitriptyline was continued, but the 
veteran's treating VA physician questioned why that 
medication [also known by its trademark name Elavil] was 
being used.  In late April, the veteran appeared to be 
depressed.  After a review of the veteran's laboratory tests, 
the veteran's treating VA physician stopped treatment with 
Amitriptyline.  

In early May 1992, the veteran complained of depression and 
inability to eat.  Elevated liver function tests were noted 
in mid-May, and the liver edge was just palpable on 
examination of the abdomen.  In late May, the veteran's 
treating VA physician diagnosed probable liver failure of 
uncertain cause, noted that Elavil had been stopped a month 
ago, and opined that that was the cause of the veteran's 
hepatitis.  It was further noted that the veteran had not 
consumed alcohol for 20 years.  The doctor noted a question 
of biliary cirrhosis/fibrosis.  The veteran declined hospital 
admission at the present time, and it was planned to 
hospitalize him on June 1st for a liver biopsy and diagnosis.

A report of investigation by a State medical examiner 
indicates that the veteran died at his home on 1 June 1992.  
He was noted to have allegedly had a drinking problem in the 
past, but stopped 20 years ago.  He also had had marked 
weight loss over the last few years.  A VA work-up for 
malabsorption was reported to have been negative.  The 
medical examiner noted hypoproteinemia and anemia of chronic 
disease and a probable diagnosis of cryptogenic cirrhosis, 
and stated that he had discussed the veteran's medical 
history with his treating VA physician.  The medical examiner 
opined that the cause of the veteran's death was cirrhosis, 
malnutrition, and dehydration, and that the manner of death 
was natural.  No autopsy was ordered.

The State medical examiner was the same physician who 
completed the veteran's death certificate, wherein the 
immediate cause of death was found to be dehydration and 
malnutrition which had their onset days before death, due to 
underlying cryptogenic cirrhosis which had its onset years 
before death.  No other significant conditions were listed in 
space provided to list conditions contributing to death but 
not resulting in the underlying cause of death.  

In a statement of late June 1992, a VA physician who had 
treated the veteran over the past 11/2 years stated that he was 
a 100% service-connected veteran who had a long history of an 
undiagnosed gastrointestinal disorder with hypoalbuminemia, 
weight loss, and general edema, the cause of which an 
extensive work-up in 1991 failed to reveal.  The veteran 
continued to lose weight in the Spring of 1992 and developed 
progressive generalized edema, and his laboratory tests 
became more abnormal.  It was felt that he likely had a 
chronic liver disorder of unknown cause, and was awaiting VA 
hospital admission for a liver biopsy.  The doctor opined 
that the veteran's depression directly contributed to his 
poor nutritional status, as he refused to eat when he was 
depressed, and there was some concern that his Amitriptyline 
may have caused some liver dysfunction; that medication was 
stopped approximately 1 month prior to his death.  He further 
opined that the triad of depression, nutritional status, and 
chronic liver dysfunction all played some part in the 
veteran's untimely death, and that his 100% service-connected 
mental disorder should be taken into account in consideration 
of the appellant's claim for VA dependency and indemnity 
compensation.   

In a statement of June 1993, the abovementioned VA physician 
stated that the veteran's judgment, insight, and motivation 
were severely impaired at the time of his death because of 
his chronic, service-connected psychotic disorder and 
secondary depression.  He was reluctant to undergo diagnostic 
testing and complex medical consultations, and because of 
this reason the doctor opined that the service-connected 
psychiatric disorder contributed to his untimely death.  He 
further opined that there was no suggestion that alcohol 
played any part in the veteran's current illness over the 
last couple of years that he was familiar with the veteran's 
case.  At the time of his death, the veteran was awaiting a 
liver biopsy to determine the exact cause of his chronic, 
severe liver disease.  The doctor opined that his poor 
nutrition and appetite related to his depression certainly 
did play some part in his generalized deterioration.

At the June 1993 hearing on appeal at the RO, the appellant 
essentially reiterated in testimony the contentions stated in 
the paragraphs below.

The Board finds that the appellant's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the appellant mandated by 
38 U.S.C.A. § 5107(a).  In this regard, the Board notes the 
June 1998 suggestion of the appellant's representative that 
an advisory opinion from an IME be obtained to resolve the 
complex medical question in this case regarding the 
etiological relationship between the veteran's service-
connected psychiatric disorder and his death from liver 
disease.  The Board finds that the evidence of record is 
adequate to now adjudicate the claim in the appellant's 
favor.  In view of the Board's favorable decision in this 
case, referral for an advisory opinion from an IME is not 
necessary.

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Where, at the time of death, the veteran had service-
connected disability rated 100% disabling, careful 
consideration is given as to whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
a vital organ as distinguished from muscular or skeletal 
functions and is evaluated as 100% disabling, debilitation 
may be assumed.  38 C.F.R. § 3.312(c)(3).  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the VA policy to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§ 3.303(a).  With chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred during the veteran's 
service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F. 3d 
1039, 1042 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years later); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran 
may not have had a particular condition diagnosed in service, 
or for many years afterwards, service connection can still be 
established); Godfrey v. Derwinski, 2 Vet. App.  352, 356 
(1992).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

As noted above, the death certificate indicates that the 
veteran died in June 1992 at the age of 59.  At the time of 
his death, service connection was in effect for a 
schizoaffective disorder, rated as 100% disabling from 
September 1983, and for glomerulonephritis, rated as 10% 
disabling from May 1961.  

The appellant contends, in effect, that the veteran's 100% 
service-connected psychiatric disorder and medication 
prescribed for its management caused or contributed 
substantially or materially to cause his death from liver 
disease.  She asserts that this contention is supported by 
the documented medical opinions of his treating VA physician 
for the last years of his life, to the effect that his 
depression directly contributed to the poor nutritional 
status and appetite which were implicated in his death, and 
that prescribed psychotropic medication caused or contributed 
to the liver disease which was the underlying cause of his 
death.  She states that, absent medical evidence to the 
contrary, the competent medical opinions of the veteran's 
treating VA physician implicating the veteran's 100% service-
connected psychiatric disorder as a substantial and material 
cause of his death requires that service connection be 
granted for the cause of his death.

The U.S. Court of Veterans Appeals (Court) has held that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  After a review of the entire record, 
the Board concludes that the evidence supports a finding that 
it is reasonably possible that the liver damage of 
unspecified etiology which had its onset in service was the 
early manifestation of the cryptogenic cirrhosis which caused 
the veteran's death.  

In this regard, the Board notes the 1960/61 inservice history 
of frequent alcoholic intoxication and heavy alcohol 
consumption and impression of chronic alcoholism.  
Significantly, however, the evidence of liver damage noted in 
December 1960 was not medically attributed to alcoholism, nor 
was any other etiology of that liver damage noted in service.  
Similarly, the post-service abnormal liver function tests 
during VA hospitalization in July 1988 were not attributed to 
alcoholism or any other etiology.  June 1991 VA outpatient 
records noted abnormal liver function tests of unknown cause, 
with no medical basis for the assumption of an alcoholic 
etiology, given the veteran's nearly 2-decade abstinence from 
alcohol consumption.  The veteran's treating VA physician 
diagnosed probable liver failure of uncertain cause in May 
1992 and a chronic liver disorder of unknown cause in June 
1992, and further implicated medication prescribed for 
management of his service-connected psychiatric disorder in 
the etiology of the liver dysfunction, not alcoholism, 
specifically noting that the veteran had not consumed alcohol 
for 20 years.  In June 1993, that VA physician opined that 
there was no suggestion that alcohol played any part in the 
veteran's death from liver disease.  Lastly, a State medical 
examiner certified the veteran's death in June 1992 to have 
been caused by underlying cryptogenic cirrhosis which had its 
onset years before death.

On that record, the Board finds that it is reasonably 
possible that the cryptogenic cirrhosis which caused the 
veteran's death had its onset in service, given the inservice 
and continuing post-service evidence consistently documenting 
a liver disease of obscure, doubtful, or unascertainable 
origin, and that the record thus supports the grant of 
service connection for the cause of the veteran's death on a 
direct service-incurrence basis.                      

The Board notes that the evidence also supports a finding 
that it is reasonably possible that the veteran's 100% 
service-connected psychiatric disorder and medication 
prescribed for its management caused or contributed 
substantially or materially to cause his death from 
cryptogenic cirrhosis, in that competent medical evidence has 
been submitted to show that the psychiatric disorder so 
severely impaired the veteran's judgment, insight, and 
motivation at the time of his death that he refused to eat, 
thus contributing to his poor nutritional status, and that 
medication prescribed for management of the psychiatric 
disorder caused some liver dysfunction.  

In this regard, the Board notes that in May 1992 the 
veteran's treating VA physician diagnosed probable liver 
failure of uncertain cause and opined that Elavil was the 
cause of his hepatitis.  In June 1992 that VA physician 
opined that the veteran's depression directly contributed to 
his poor nutritional status, as he refused to eat when he was 
depressed; that Amitriptyline may have caused some liver 
dysfunction; and that the triad of depression, nutritional 
status, and chronic liver dysfunction all played some part in 
his untimely death.  In June 1993 that VA physician opined 
that the veteran's service-connected psychotic disorder and 
secondary depression had severely impaired his judgment, 
insight, and motivation at the time of his death, and that 
his poor nutrition and appetite related to his depression 
played a part in his generalized deterioration.  The Board 
accords great probative value to the competent medical 
opinions of the veteran's treating VA physician for the last 
years of his life - which opinions have consistently 
implicated his 100% service-connected psychiatric disorder 
and medication prescribed for its management as a 
contributory cause of his death - and notes that no other 
contradictory medical opinion has been submitted into the 
record.  

On that record, the Board finds that it is also reasonably 
possible that the veteran's 100% service-connected 
psychiatric disorder and medication prescribed for its 
management contributed substantially and materially to cause 
his death from cryptogenic cirrhosis, and that the record 
also supports the grant of service connection for the cause 
of the veteran's death on that secondary basis.          


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.



- 15 -


